          Case 1:21-cr-00437-APM Document 4 Filed 06/29/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :          Criminal No. 21-cr-437
                                            :
   v.                                       :          18 U.S.C. § 371
                                            :          (Criminal Conspiracy)
MARK GRODS,                                 :
                                            :          18 U.S.C. § 1512(c)(2), 2
                         Defendant.         :          (Obstruction of an Official Proceeding)
                                            :
                                            :          FILED UNDER SEAL

                                        ORDER

        Upon consideration of the Government’s Motion to Seal the criminal Information and

docket, concerning the above-defendant, it is hereby

        ORDERED that the criminal Information and docket, and the Government’s Motion to

Seal and this corresponding Court Order be sealed until the morning of June 30, 2021, when the

Clerk of the Court shall unseal the docket entries and publicly docket the hearing scheduled for

that afternoon;

        ORDERED that notwithstanding the sealing, the government may obtain a Filed copy of

the Information and may disclose the criminal Information in furtherance of its law enforcement

and prosecution needs and discovery obligations.                  2021.06.29
                                                                  16:00:23
                                                                  -04'00'
                                      ______________________________________
                                      HONORABLE AMIT P. MEHTA
                                      UNITED STATES DISTRICT JUDGE
                                      DISTRICT OF COLUMBIA
